Case 8:21-cr-00174-DNH Document 1 Filed 05/25/21 Page 1 of 2U.S. DISTRICT COURT – N.D. OF N.Y.
                                                                                FILED
                                                                            May 25 - 2021

                                                                             4        00
                                                                          AT___O’CLOCK___MINUTES
                                                                             John M. Domurad, Clerk


                                                         8:21-CR-174 (DNH)




                                           *name redacted
Case 8:21-cr-00174-DNH Document 1 Filed 05/25/21 Page 2 of 2
